Cite as 2015 Ark. App. 506

                  ARKANSAS COURT OF APPEALS
                                         DIVISION III
                                         No. CV-15-169


EMILY SMITHEE                                       Opinion Delivered   SEPTEMBER 23, 2015
                                APPELLANT
                                                    APPEAL FROM THE CLAY
V.                                                  COUNTY CIRCUIT COURT
                                                    [NO. WJV-2012-17-13]
ARKANSAS DEPARTMENT OF
HUMAN SERVICES AND MINOR                            HONORABLE CINDY THYER,
CHILDREN                                            JUDGE
                    APPELLEES
                                                    AFFIRMED



                               DAVID M. GLOVER, Judge


       Emily Smithee’s parental rights to her son, E.S., born on November 27, 2013, were

terminated by the Clay County Circuit Court.1 Smithee now appeals the termination. We

affirm the trial court’s decision.

       An order terminating parental rights must be based upon clear and convincing

evidence, Camarillo-Cox v. Arkansas Dep’t of Human Servs., 360 Ark. 340, 201 S.W.3d 391

(2005), and the trial court’s findings will not be reversed unless they are clearly

erroneous—when, although there is evidence to support it, the reviewing court, on the entire

evidence, is left with a definite and firm conviction that a mistake has been made. Strickland

v. Arkansas Dep’t of Human Servs., 103 Ark. App. 193, 287 S.W.3d 633 (2008). The appellate

courts review termination orders de novo. Samuels v. Arkansas Dep’t of Human Servs., 2014

       1
        Terrence Smithee, who is the legal father of E.S. but not his biological father, entered a
consent to the termination of his parental rights; he is not a party to this appeal.
                                   Cite as 2015 Ark. App. 506

Ark. App 527, 443 S.W.3d 599.

       Termination of parental rights is an extreme remedy and in derogation of the natural

rights of parents; however, parental rights will not be enforced to the detriment or destruction

of the health and well-being of the child. Belue v. Arkansas Dep’t of Human Servs., 104 Ark.

App. 139, 289 S.W.3d 500 (2008). In order to terminate parental rights, the trial court must

determine by clear and convincing evidence that such termination is in the child’s best

interest, including consideration of the likelihood that the juvenile will be adopted and the

potential harm caused by returning custody of the child to the parent. Ark. Code Ann. § 9-

27-341(b)(3)(A) (Supp. 2013). One of the statutory grounds for termination, found in Ark.

Code Ann. § 9-27-341(b)(3)(B), must also be proved by clear and convincing evidence.

       Smithee’s parental rights were terminated on two bases—Arkansas Code Annotated

section 9-27-341(b)(3)(B)(ix)(a)(4) (the parent is found by a court of competent jurisdiction

to have had her parental rights involuntarily terminated as to a sibling of the child) and section

9-27-341(b)(3)(B)(ix)(a)(3)(A) (the parent is found by a court of competent jurisdiction to

have subjected any juvenile to aggravated circumstances).

       Smithee does not challenge the finding that termination of her parental rights was in

E.S.’s best interest, and she does not directly challenge the sufficiency of the two grounds on

which the trial court terminated her parental rights. Rather, she makes two arguments: (1)

the involuntary termination of her parental rights to another child cannot be a ground for

terminating her parental rights to E.S. because the involuntary termination occurred prior to

E.S.’s birth, and therefore, that child and E.S. cannot be considered siblings; and (2) when the


                                                2
                                  Cite as 2015 Ark. App. 506

Department of Human Services (DHS) does not amend its petition to conform to the

evidence, it cannot rely on events that occurred between the petition and the hearing to

establish a ground not alleged in its petition.

       Smithee has a long history with DHS. In 2012, Smithee (then Humphrey), voluntarily

relinquished her parental rights to her son, H.H., born on January 23, 2008, with spina bifida,

and her daughter, A.H., born on May 25, 2011. Environmental issues within the home, as

well as medical-neglect issues arising with H.H., necessitated the beginning of that case, and

those issues continued until Smithee voluntarily relinquished her rights to the children.

Smithee had another son, J.S., on August 1, 2012, who was removed from her custody in

October 2012 due to her refusal to follow medical instructions for him and her lack of

compliance with mental-health directives for herself. In the adjudication order filed in

February 2013, the trial court found that Smithee had subjected J.S. to aggravated

circumstances and granted DHS’s motion to terminate reunification services on the basis that

there was little likelihood that services would result in successful reunification. Smithee’s

parental rights to J.S. were involuntarily terminated in an order filed in April 2013.

       E.S. was born prematurely with medical issues; DHS was notified by hotline that

Smithee was not following physician’s instructions while E.S. was still hospitalized and that

it would be dangerous for E.S. to be released to Smithee’s care, given her history. An

emergency order was issued on January 10, 2014; a probable-cause order was filed on January

17, 2014. E.S. was adjudicated dependent-neglected on April 22, 2014. In a review order

filed on June 25, 2014, the trial court found that, while the goal of the case remained


                                                  3
                                  Cite as 2015 Ark. App. 506

reunification, Smithee was only partially compliant with the case plan; the order also set a

hearing on DHS’s motion for no-reunification services for August 29, 2014. DHS filed its

termination petition on July 11, 2014; an order granting DHS’s motion for no-reunification

services was filed on October 7, 2014. The order terminating Smithee’s parental rights was

filed on December 17, 2014.

                            Prior Involuntary Termination of Sibling

       DHS placed into evidence a certified copy of the April 12, 2013 order involuntarily

terminating the Smithees’ parental rights to J.S., who was born on August 1, 2012, based on

the findings that (1) other factors arose after J.S. had been adjudicated dependent-neglected

that demonstrated that return of the juvenile was contrary to his health, welfare, and safety

and that despite the offer of appropriate family services the parent manifested the incapacity

or indifference to remedy the subsequent issues; and (2) the Smithees had subjected J.S. to

aggravated circumstances because a court of competent jurisdiction had found that there was

little likelihood that services to the Smithees would result in successful reunification. Smithee

now argues on appeal that E.S. was not a sibling of J.S. because the Smithees’ parental rights

to J.S. had been terminated seven months before E.S. was born and, in accordance with

Arkansas Code Annotated section 9-27-341(c)(1), “[a]n order terminating the relationship

between parent and juvenile divests the parent and juvenile of all legal rights, powers, and

obligations with respect to each other.”

       Smithee’s argument was not preserved for appeal. Where there is no indication that

the issues in question were raised below, they will not be considered for the first time on


                                               4
                                    Cite as 2015 Ark. App. 506

appeal. Miller v. Arkansas Office of Child Support Enforcement, 2015 Ark. App. 188, 458 S.W.3d
733. For a circuit court to have committed reversible error, timely and accurate objections

must have been made so that the circuit court was given the opportunity to correct the error.

Id. It is the duty of the party seeking the relief to obtain a ruling from the trial court. Id.

When a party seeking relief fails to obtain a ruling on the specific issue, the appellate court is

precluded from reviewing the issue on appeal. Id. Although Smithee attempts in her reply

brief to couch this argument as one of sufficiency, and contends that it was therefore

unnecessary to challenge the sufficiency of the evidence to preserve it for appeal, it is not.

DHS presented evidence of the involuntary termination of Smithee’s parental rights to J.S.

at the termination hearing for E.S. Smithee never presented this sibling argument to the trial

court, and she is precluded from raising it now.

                                     Aggravated Circumstances

         Smithee’s next argument is that the circuit court relied on a statutory ground that was

not alleged in the petition. In the termination petition, DHS alleged that, under Arkansas

Code Annotated section 9-27-341(b)(3)(B)(ix)(a), Smithee had subjected E.S. to aggravated

circumstances. “Aggravated circumstances” is defined in pertinent part to mean that “a

determination has been or is made by a judge that there is little likelihood that services to the

family     will   result   in   successful   reunification.”    Ark.   Code    Ann.    §   9-27-

341(b)(3)(B)(ix)(a)(3)(B)(i). Specifically, DHS alleged information regarding the involuntary

termination of Smithee’s parental rights to J.S. Additionally, DHS alleged:

         There is little likelihood of successful reunification. As noted above, Emily Smithee
         continues to have the same problems that caused removal and voluntary termination

                                                 5
                                  Cite as 2015 Ark. App. 506

       of her two prior children, and the removal and involuntary termination of [J.S.].
       During the pendency of this case, she has continued to show issues with judgment,
       issues that cause concern over her capability of caring for a child possibly with special
       medical needs, and continued environmental issues.

       The circuit court held a hearing on August 29, 2014, on DHS’s motion for no

reunification of services, and an order granting the motion was entered on October 7, 2014.

       Smithee now argues on appeal that the petition did not allege that a judge had

determined that family services were not likely to result in reunification but instead alleged

“there is little likelihood of successful reunification” and failed to mention family services.

Smithee further argues that at the time DHS filed its termination petition on July 11, 2014,

no judge had determined that services were not likely to result in successful reunification. She

therefore concludes that the circuit court relied on a statutory ground that was not alleged in

the petition to terminate her parental rights. She is incorrect.

       The “aggravated circumstances” statutory ground for termination of parental rights

provides that “a determination has been or is made by a judge that there is little likelihood

that services to the family will result in successful reunification.” Ark. Code Ann. § 9-27-

341(b)(3)(B)(ix)(a)(3)(B)(i). In Jackson v. Arkansas Department of Human Services, 2013 Ark.

App. 411, at 6, 429 S.W.3d 276, 279–80, our court held;

       Our supreme court has extended many of the same Fourteenth Amendment due-
       process safeguards to proceedings involving the termination of parental rights as have
       been found to be constitutionally mandated in criminal trials. Id.; see also Clemmerson
       v. Ark. Dep’t of Human Servs., 102 Ark. App. 1, 4, 279 S.W.3d 484, 487 (2008) (citing
       Jones v. Ark. Dep’t of Human Servs., 361 Ark. 164, 205 S.W.3d 778 (2005)). Due
       process requires, at a minimum, notice reasonably calculated to afford a natural parent
       the opportunity to be heard prior to terminating his or her parental rights. Kight v.
       Ark. Dep’t of Human Servs., 94 Ark. App. 400, 409, 231 S.W.3d 103, 109 (2006).


                                               6
                                  Cite as 2015 Ark. App. 506

       Smithee was given notice reasonably calculated to inform her as to what reasons DHS

was alleging to terminate her parental rights on this ground. DHS specifically listed the

statutory provision as to this ground, and it provided the information it would rely on to

prove this ground. While it is true that there had not been a finding by a judge at the time

the termination petition was filed that there was little likelihood that services would result in

successful reunification of the family, there is no requirement that such a finding be made

prior to filing the petition to terminate parental rights—only that a determination has been

or is made by a judge that there is little likelihood that services to the family would result in

successful reunification. That finding was made in a hearing held in August 2014 in which

DHS was relieved of providing further reunification services. This ground was properly pled

in DHS’s petition to terminate parental rights, and the trial court correctly relied on such in

terminating Smithee’s parental rights.

       Affirmed.

       VIRDEN and VAUGHT, JJ., agree.

       Brett D. Watson, Attorney at Law, PLLC, by: Brett D. Watson, for appellant.

       Mischa K. Martin, Office of Chief Counsel, for appellee.

       Chrestman Group, PLLC, by: Keith L. Chrestman, attorney ad litem for minor child.




                                               7